department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc psi uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel -- from associate chief_counsel passthroughs and special industries cc psi subject research_and_experimental_expenditures this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer a b c technology private_placement memorandum purchase agreement license agreement ein development agreement manufacturing and marketing agreement placement agent date date date date date date date date date date date date date date year year year year year year r s t u v w x y z issue dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure whether the expenditures paid_by taxpayer to a for research_and_development are research_and_experimental_expenditures incurred in connection with taxpayer’s trade_or_business under sec_174 conclusion the expenditures paid_by taxpayer to a for research_and_development are not research_and_experimental_expenditures under sec_174 because taxpayer did not have a realistic prospect of engaging in a trade_or_business with the technology facts background a develops and markets a developed a design for the technology and received a u s patent for it on date in year a listed its two major strategies as in year a completed construction on an approximately s manufacturing_facility for the production of for use with the technology on date a formed b and financed it through a private_placement of units consisting of a callable share of b a warrant to purchase shares of a common_stock and a callable warrant to purchase shares of a stock only exercisable under certain circumstances a held an option to purchase all of the callable shares of b after date at prices beginning at t per share on date and reaching a high of u on date b was formed for the purpose of accelerating the development of the technology soon after b’s formation b entered into three agreements with a governing the licensing of certain technology owned by a the development and management of the technology and the manufacturing of any products at the end of year a exercised its option and repurchased all of the outstanding shares of b by issuing shares of a common_stock creation of the taxpayer taxpayer a corporation was formed on date for the purpose of developing and it is our understanding however that taxpayer has identified its business_purpose as funding the development of the technology for further discussion see below private_placement memorandum private_placement memorandum the private_placement memorandum identified and explained the risk factors capitalization use of proceeds from the private_placement the technology and the business of taxpayer specifically taxpayer identified its purpose as funding the development of the technology because products resulting from taxpayer’s development programs were not expected to be commercially available any earlier than year if at all the private_placement memorandum also stated that substantially_all of the net_proceeds from the offering would be paid_by taxpayer to a under the development agreement in a section captioned risk factors the private_placement memorandum stated that taxpayer would be heavily dependent on a because it would not have any of its own employees facilities and other resources of a these resources were listed as development licensing administration manufacturing and marketing employees and facilities additionally the private_placement memorandum generally noted that a had the sole discretion to determine the allocation of a’s development licensing administration manufacturing and marketing employees and facilities and stated that a’s own project development may compete for time and resources thus delaying the development manufacture and marketing of taxpayer’s technology the risk factors also included the possibility that taxpayer might need additional funds and provided no assurance that the purchase option would be exercised the private_placement memorandum stated that if a licensee was not found it was unlikely that taxpayer would have sufficient funds to enable it to market the technology additionally the risk factors portion of the private_placement memorandum stated that the terms of the license agreement development agreement manufacturing and marketing agreement and the purchase agreement were negotiated by a and the placement agent the private_placement memorandum also noted that these terms may have been different had they been negotiated at arm’s length finally taxpayer was not expected to have its own management and would be heavily dependent on a’s management thus many of the officers and directors of taxpayer were also officers or directors of a the private_placement on or about date taxpayer and a held a private_placement of units consisting of a callable share of taxpayer’s common_stock and a warrant to purchase shares of a’s stock the units cost v each the callable shares were subject_to an option held by a to purchase all of the callable shares of taxpayer’s common_stock at prices ranging from w per share on date to x per share on date depending on when the option was exercised a could satisfy the option_price with cash a’s common_stock or a combination of cash and a’s common_stock the net_proceeds from this private_placement were expected to be exhausted by the end of the first quarter of year and taxpayer used substantially_all of the proceeds of the private_placement to pay a the management fee required pursuant to the development agreement as part of the private_placement a contributed y on date taxpayer also entered into various agreements including a purchase agreement a license agreement a development agreement and a manufacturing and marketing agreement in general these four agreements delineated the rights and obligations between taxpayer a and b the agreements purchase agreement the purchase agreement in relevant part granted to a an exclusive irrevocable option to purchase all of the issued and outstanding shares of taxpayer’s common_stock the purchase option could be exercised only as to all of the issued and outstanding shares of the common_stock of taxpayer and the exercise price ranged from w to x depending on when the purchase option was exercised a could exercise the option by issuing its own common_stock cash or a combination thereof if a exercised the purchase option the license development and manufacturing and marketing agreements terminated taxpayer retained all rights title and interest in any of the developed technology upon the expiration or termination of the purchase option however if a did not exercise the purchase option and taxpayer did not find a sublicensee to conduct additional research_and_development taxpayer had to raise sufficient funds to complete the development of the technology and market any resulting products additionally taxpayer was restricted from distributing dividends until after the expiration of the purchase option the purchase option would terminate if it was not exercised or on the option closing date additionally the purchase option would terminate if taxpayer received notice from a that a failed to make the payment of the exercise price or a reorganized or filed for bankruptcy license agreement in the license agreement with a and b taxpayer was granted a royalty-bearing perpetual and exclusive license subject_to rights already held by others to use the technology in return taxpayer agreed to pay a and b a royalty of r percent of net sales of products during the life of the applicable patents or for a period of years in countries without patents simultaneously taxpayer granted a an exclusive worldwide royalty-free license to develop the technology and an exclusive worldwide license to use the technology to make use sell supply and import products into the united_states the license agreement would continue in full force unless it was terminated by mutual agreement taxpayer’s breach of a material obligation taxpayer’s filing for bankruptcy written notice of default by taxpayer or a’s exercise of the option to purchase taxpayer’s stock in the event of bankruptcy or breach of material obligation a and b both had the right to terminate the license agreement a alone could terminate the license agreement by exercise of the purchase option if the license agreement terminated because of one of the above a generally would reacquire rights to all technology licensed to taxpayer development agreement under the development agreement taxpayer contracted with a for a to undertake as the exclusive agent of taxpayer development of the technology a had the sole power and authority under the agreement to file regulatory applications and permits in a’s name additionally taxpayer agreed to pay a for costs including direct charges from a and outside costs incurred in the development the development agreement also provided that a would act as taxpayer’s exclusive agent for the manufacture and sale of taxpayer’s products taxpayer was to pay all costs relating to the manufacture and sale of taxpayer’s products charged to it by a taxpayer retained the right to any developed technology upon the expiration or termination other than by exercise of the purchase option or upon the termination of the development agreement by taxpayer the development agreement would continue in full force and effect until the earlier of the date at least thirty days after the date when a exercised the purchase option or the date the purchase option expired or terminated other than by exercise the development agreement could terminate by mutual agreement between taxpayer and a a could terminate the development agreement by exercising the purchase option or a could terminate in the event of taxpayer’s breach of material obligation or taxpayer’s bankruptcy finally taxpayer could terminate the development agreement by giving written notice to a in the event of default manufacturing and marketing agreement under the manufacturing and marketing agreement taxpayer gave a an exclusive license to manufacture promote and sell taxpayer’s products in the u s a agreed to pay taxpayer a royalty on a’s net sales of taxpayer’s products the manufacturing and marketing agreement would continue in full force and effect until after the purchase option expired or terminated other than by exercise or a exercised the purchase option the manufacturing and marketing agreement could also terminate by mutual agreement between the parties additionally a alone could terminate the agreement if taxpayer breached a material obligation or if voluntary or involuntary bankruptcy proceedings commenced against taxpayer taxpayer could alone terminate the agreement by giving written notice of default exercise of the purchase agreement on date a notified taxpayer’s shareholders that it intended to exercise the purchase option on date a exercised its purchase option through the merger of a newly-created wholly-owned subsidiary of a with taxpayer with taxpayer being the surviving corporation a then purchased taxpayer’s common_stock at w per share using shares of a’s common_stock and cash for fractional shares a stated in its form 10-k for the year ended date that due to additional development testing and regulatory approvals required the commercial viability of the technology acquired in these acquisitions had not yet been established on date taxpayer merged into a for the year and year taxable years taxpayer treated its payments to a as sec_174 research_and_experimentation expenditures upon examination taxpayer’s expenditures were determined to be not in connection with taxpayer’s trade_or_business and were disallowed as research_and_experimentation expenditures law sec_174 generally provides that a taxpayer may treat research or experimental expenditures which are paid_or_incurred by him during the taxable_year in connection with the taxpayer’s trade_or_business as expenses which are not chargeable to capital_account the expenditures so treated are allowed as a deduction sec_174 provides that sec_174 applies to a research or experimental expenditure only to the extent that the amount is reasonable under the circumstances sec_1_174-2 provides that the term research or experimental expenditures as used in sec_174 means expenditures incurred in connection with the taxpayer’s trade_or_business which represent research_and_development costs in the experimental or laboratory sense the term generally includes all such costs incident to the development or improvement of a product sec_1_174-2 provides that sec_174 applies to a research or experimental expenditure only to the extent that the amount of the expenditure is reasonable under the circumstances generally the amount of an expenditure for research or experimental activities is reasonable if the amount would ordinarily be paid for like activities by like enterprises under like circumstances sec_1_174-2 provides that sec_174 applies not only to costs paid_or_incurred by the taxpayer for research or experimentation undertaken directly by him but also to expenditures paid_or_incurred for research or experimentation carried on in his behalf by another person or organization such as a research institute foundation engineering company or similar contractor a number of cases have delineated the scope of the trade_or_business requirement under sec_174 in 416_us_500 the supreme court held that the taxpayer a limited_partner in a partnership formed to develop a special purpose incinerator could deduct experimental expenditures under sec_174 even though no sales of the product occurred in the disputed year the court noted that the purpose of sec_174 was to equalize the tax benefits between ongoing companies and small and growing businesses and thus construed the term in connection with his trade_or_business in sec_174 more liberally than the concept of ordinary and necessary in sec_162 the court reasoned therefore that the current production or sale of a product was not necessary for a deduction under sec_174 snow established that a taxpayer need not currently be engaged in selling or producing a product to qualify for a sec_174 deduction in 83_tc_667 the tax_court addressed the issue of whether a limited_partnership was entitled to a deduction for research_and_experimental_expenditures under sec_174 for the acquisition development and licensing of inventions the partnership entered into four separate agreements for research_and_development as a result of these agreements the partnership’s trade_or_business activities were limited and the court concluded that the partnership was merely a vehicle for injecting risk capital into the development and commercialization of the inventions noting that snow did not eliminate the trade_or_business requirement altogether the court held that the taxpayer must still be engaged in a trade_or_business at some time and the taxpayer’s activities in connection with the product must be sufficiently substantial and regular to constitute a trade_or_business for sec_174 purposes this determination is made through a factual examination of each case since green the courts of appeal have consistently held that while the probability of a firm’s going into its own business will satisfy sec_174 the mere possibility of doing so will not in order for a taxpayer to demonstrate a sufficient prospect of entering into a business there must be an objective intent such as a profit_motive and the capability to enter into business see 124_f3d_1338 10th cir reasoning that unless the partnership assumes a realistic expectation of owning the resulting technology for commercial purposes the taxpayer’s research expenditures will be made in connection with another party’s trade_or_business and will not be deductible 929_f2d_1015 5th cir noting that taxpayers must show they were involved in the trade_or_business in a substantial and regular enough way to meet the trade_or_business requirement 930_f2d_372 4th cir finding that the issue was not whether it is possible but whether when looking at economic reality the partnership possessed the capability in the years under review to enter into a trade_or_business 845_f2d_148 7th cir discussing the realistic prospect standard for determining the probability of a taxpayer exploiting a new product in a trade_or_business 832_f2d_403 7th cir reasoning that there is a need to look to actual expectations of the parties at the time of the agreement and the firm’s probability of going into business in 998_f2d_1514 9th cir the court_of_appeals addressed the issue of whether research expenditures made by a partnership to develop new technology were incurred in connection with its trade_or_business the taxpayer invested in a limited_partnership whose purpose was to develop and exploit adaptations of an existing computer_program the partnership entered into two separate agreements with a research firm in the first agreement the partnership contracted out the research_and_development to the firm in the second agreement it granted the firm an opportunity to obtain for a nominal sum the exclusive right to market the technology the taxpayer argued that these agreements did not preclude the taxpayer from engaging in a trade_or_business in addition the taxpayer argued that it actually engaged in the trade_or_business of developing and marketing the technology through the activities of its general_partner however the court rejected these arguments by reasoning that the mere possibility of a firm going into business will not satisfy the sec_174 requirement of a trade_or_business the general partner’s activities in the business were indicative merely of an active investor and were purely ministerial the key factors the court looked at were the nominally priced option to purchase the exclusive marketing license and the fact that the partnership rendered itself virtually incapable of becoming anything more than an investor additionally the court found that it was unlikely that the partnership would have had the resources to market the software if the option_price was not exercised because the private_placement memorandum indicated that the partnership would spend ninety percent of the funds raised on research activities thus if the firm did not exercise its option the partnership would lack the necessary funds to market and license the program directly to consumers in 845_f2d_148 7th cir the court_of_appeals considered whether the taxpayer had a realistic prospect for developing a new product and exploiting it in its business the taxpayer was a limited_partner in a partnership that was in turn a limited_partner in another partnership sci-med the agreement creating sci-med provided that sci-med would enter into a research_and_development agreement with teva pharmaceutical industries teva for teva to develop new medicines under the agreement teva would have the exclusive rights to make sell and license the new medications in addition teva was given an option to purchase sci-med’s rights to byproducts of the research the taxpayer argued that the rights would not vest in teva until the products were actually developed and until then the rights remained with sci-med however the court found that sci-med could only be viewed as an investor and not an entrepreneur because sci-med contracted out the research_and_development as well as the production and marketing additionally although sci-med had a prospect of recovering royalties and byproducts rather than selling or licensing their development to another firm this was a remote possibility because sci-med presented no evidence that it would ever acquire a staff experience or anything else necessary to enter into the business finally the court focused on the dollar_figure exercise price for teva’s option if the byproducts were worth more than the exercise price teva was sure to exercise it and sci-med would be left without a product to sell however if the rights turned out to be worth less than the exercise price sci-med would have to invest its own money to market rights that were worth only a nominal amount and the cost of this would probably exceed the value of the byproduct rights in 46_f3d_950 9th cir the ninth circuit addressed the issue of whether research expenditures made by a partnership formed in order to develop new technology with respect to an epitaxial reactor were incurred in the taxpayer’s trade_or_business the taxpayers were the sole partners in the partnership and formed a corporation in which they held the majority interest the partnership contracted with the corporation for the corporation to perform the research to develop the new technology the partnership retaining ownership of any technology developed additionally the partnership gave the corporation a non-exclusive license to market the technology for a fifteen-month period together with an option to acquire the technology for dollar_figure million after the license expired the court framed the issue in terms of whether the partnership had a realistic prospect of engaging in a trade_or_business the court reasoned that there was a realistic prospect of the partnership engaging in a trade_or_business despite a lack of facilities or employees because both partners had the technical expertise to market the technology and had previous experience marketing similar technology additionally the partners were actively involved in the development of the technology by directing and guiding the research undertaken by the corporation finally the court distinguished this active partnership from one composed primarily of investors who know little or nothing about new technology thus the court held that the partnership’s contractual arrangement and activities indicated both an objective intent and the capability to enter such business but see i-tech r d limited_partnership v commissioner tcmemo_2001_10 denying a sec_174 deduction where the taxpayer neither invented nor developed any of the discovered technology and maintained no control_over the research_and_development of the product in 16_f3d_75 5th cir the court_of_appeals addressed the issue of whether the taxpayer was undertaking its own business or that of another in harris a limited_partnership was formed to sell limited_partnership interests to the public to raise capital for continuing research_and_development the partnership executed a research_and_development agreement under which the partnership contracted out all of the research work to a newly formed corporation the partnership also executed a technology transfer agreement whereby the corporation received an option to obtain a perpetual exclusive license for the resulting technology if it exercised the option the corporation would have to pay substantial royalties to the partnership however it was highly probable that the corporation would renegotiate the licensing option to provide for lower royalty payments the court reasoned that nearly all cases involve a profit_motive dispositive however is whether the entity actually incurring the research expenses actually managed and actually controlled the use or marketing of the research results harris f 3d pincite in harris the partnership had no remaining funds to engage in marketing efforts and no expertise in the industry the court held that the partnership was merely a passive investment vehicle and there was not a realistic prospect of engaging in a trade_or_business because the underlying economic realities suggested it was unlikely that the partnership would develop and exploit the technology through manufacturing a product or licensing the technology in 832_f2d_403 7th cir the court addressed the issue of whether the taxpayer was engaged in its own business or that of another in levin a mechanical engineer and a tax lawyer formed partnerships to indirectly acquire funds for the expansion of the engineer’s machinery business on paper the partnerships possessed substantial privileges but the court looked to the actual expectations of the parties at the time the partnerships were formed and whether the partnerships reasonably anticipated availing themselves of the privileges they possessed on paper the partnerships were controlled by the engineer’s machinery business and had no independent expertise in the machinery business the court reasoned that while every investor may have the potential to be a manufacturer determinative is the firm’s probability of going into the manufacturing business the court held that the partnerships were formed to invest money into the partner’s existing business and thus were simply investors in the business of another analysis the issue in this request for field_service_advice is whether expenditures paid_by taxpayer to a for research_and_development are research_and_experimental_expenditures incurred in connection with taxpayer’s trade_or_business under sec_174 integral to this inquiry is the question of whether taxpayer had a realistic prospect of entering into the trade_or_business of research_and_development in the years in question taxpayer must have been more than a passive investor to distinguish between a taxpayer who was merely a passive investor and a taxpayer who had a realistic prospect of eventually engaging in a trade_or_business in connection with research_and_development expenditures the following factors are relevant including the intent of the parties to the agreements the amount of capital retained by the taxpayer during the conduct of the research activity the exercise of control by the taxpayer over the person or entity performing the research the business activity of the taxpayer during the years in question and the experience of the taxpayer and others involved in the research see eg 46_f3d_950 9th cir 930_f2d_372 4th cir 832_f2d_403 7th cir realistic prospect in 83_tc_667 the tax_court stated that for sec_174 to apply the taxpayer must be engaged in a trade_or_business at some time as noted in green this involves both the objective intent and capability of entering the business this is a factual determination that requires a close examination of the facts and circumstances of each transaction particularly as they existed in the transaction’s formative years under the facts of this case taxpayer did not have control of the research that had been contracted out to a it did not direct the research_and_development and maintained only the rights to any resulting technology taxpayer was under the direction of a because a’s officers and executives also served as officers and directors of taxpayer additionally taxpayer did not have research facilities or employees under the terms of the various agreements taxpayer was prohibited from retaining experienced employees from a or b finally although taxpayer retained the right to the underlying technology a also retained an option to purchase all of taxpayer’s common_stock although taxpayer argues that this is inherently different from an option to buy the underlying technology we fail to see the difference because under the facts of this case a would control taxpayer through one hundred percent stock ownership the license agreement also would terminate upon exercise of the purchase option leaving taxpayer with only a small amount of developed technology to exploit in a letter to respondent’s counsel dated date taxpayer’s counsel suggests that taxpayer must be contractually precluded from entering a trade_or_business for there not to be a realistic prospect of it entering into a trade_or_business however this reasoning fails because a determination of whether there is a realistic prospect of entering into a trade_or_business with respect to new technology is not limited to the four corners of the operative documents and must necessarily include a consideration of extrinsic facts and circumstances thus taxpayer need not be contractually precluded from entering into a trade_or_business in this case we must look to what taxpayer’s rights were realistically and to taxpayer’s intent to exercise those rights in reality although taxpayer had the rights to any underlying technology that was developed the technology had not been fully developed also taxpayer did not have the facilities or experienced and trained employees to develop the technology furthermore even if taxpayer could raise more money to continue the research_and_development of the technology it would do so at a substantial cost because it lacked the facilities to conduct the research development and production of the technology significant exercise price one important factor that cannot be ignored is if the exercise price of the purchase option is significant in this case the exercise price could be viewed as significant because it was arguably for a substantial amount increasing quarterly over a period of years this amount whether exercised at the beginning of the period a could exercise its purchase option or at the end ranged from w per share in year to x per share in year and would total at least z again however the main question is whether taxpayer had a realistic prospect of engaging in a trade_or_business in the years in question the fact that the purchase option_price could be considered to be high is an important consideration but should not detract from the principal inquiry as stated earlier it is highly unlikely that taxpayer had a realistic prospect of engaging in a trade_or_business during the years in question because of taxpayer’s lack of infrastructure financing if the purchase option was not exercised and control_over the research_and_development of the technology under the agreements in effect at the time engaging in the business of another taxpayer also may be seen as engaging in the business of another entity in this case a see 832_f2d_403 7th cir this is because taxpayer maintained the same corporate office as a and had the same officers and directors moreover taxpayer depended on a for its research and production facilities additionally taxpayer could not have been anything more than a mere investor because taxpayer was controlled by a through the same officers and directors a conducted the research_and_development of the products and taxpayer merely licensed the rights to the technology in exchange for royalties taxpayer also did not direct or control the research_and_development and merely owned the resulting technology finally taxpayer was merged with a after the exercise of the purchase option we may not look to this as evidence of whether taxpayer could engage in a trade_or_business however the court may look to see if subsequent events are consistent with the court’s judgment of the facts see levin f 2d pincite n case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions by leslie h finlow chief branch passthroughs and special industries
